Case 3:20-cv-12252-RHC-APP ECF No. 12 filed 09/09/20              PageID.163     Page 1 of 16




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

DONALD EASON,

                     Plaintiff,
v.
                                                          Case No. 20-12252
GRETCHEN WHITMER,
JONATHAN BRATER, and
JOCELYN BENSON,

                Defendants.
________________________________/

                    OPINION AND ORDER DENYING PLAINTIFF’S
                     MOTION FOR PRELIMINARY INJUNCTION

                                      I. INTRODUCTION

       Plaintiff Donald Eason is campaigning as an independent candidate for the

United States House of Representatives in Michigan’s 13th congressional district. On

August 19, 2020, he filed a two-count complaint alleging violations of his First and

Fourteenth Amendment rights as a candidate and a registered voter based on the

impact of certain Michigan ballot access laws in combination with the effects of

executive orders issued by Defendant Governor Whitmer in response to the COVID-19

pandemic. That same day, he also filed a motion for a temporary restraining order or, in

the alternative, a motion for preliminary injunction. Plaintiff argues that certain

exceptions to the challenged ballot access provisions related to signature requirements

and registration deadlines, which have allegedly been afforded to major-party

candidates, have been unconstitutionally denied to independent candidates like him.
Case 3:20-cv-12252-RHC-APP ECF No. 12 filed 09/09/20               PageID.164    Page 2 of 16




       After denying Plaintiff’s request for a temporary restraining order, the court

ordered Defendants to respond to Plaintiff’s motion for preliminary injunction. The court

has reviewed the complaint, motion, response, and accompanying exhibits and

concludes that a hearing is not necessary. E.D. Mich. LR 7.1(h). For the reasons

explained in this order, the court will deny Plaintiff’s motion.

                                       II. BACKGROUND

             A. Michigan’s Executive Orders and Ballot Access Provisions

       To qualify for placement on the ballot for the November 3, 2020, general election

as an independent candidate, Plaintiff was required to submit a qualifying petition to the

Michigan Secretary of State by July 16, 2020, with at least 3,000 signatures of

registered voters in his district. Mich. Comp. Laws §§ 168.544f, 168.590c. Plaintiff

admits that he failed to comply with these ballot access provisions and that he obtained

only 2,000 signatures. (ECF No. 1, PageID.3.) He contends that executive orders

issued by Governor Whitmer in response to the COVID-19 pandemic made compliance

with these ballot access provisions impossible.

       In a recent nearly identical case in this court raising a constitutional challenge to

Michigan’s signature requirement and filing deadlines related to ballot initiatives, the

court succinctly summarized the relevant executive orders issued in response to the

COVID-19 pandemic:

       On March 10, 2020, Governor Whitmer declared a state of emergency and
       invoked emergency powers in Executive Order No. 2020-4 in response to
       the global pandemic caused by the novel coronavirus, COVID-19. See EO
       No. 2020- 4. Beginning three days later, the Governor signed a series of
       Executive Orders capping public gatherings and closing bars, restaurants,
       and other places of public accommodation. See EO Nos. 2020-5, 2020-9,
       2020-21.



                                              2
Case 3:20-cv-12252-RHC-APP ECF No. 12 filed 09/09/20               PageID.165      Page 3 of 16




       On March 23rd, Governor Whitmer issued Executed Order 2020-21, which
       ordered all persons not performing essential or critical infrastructure jobs
       to stay in their place of residence, except in limited circumstances. EO No.
       2020-21. This order became known as the “Stay-Home Order.” The Stay-
       Home Order was extended on multiple occasions. See, e.g., EO Nos.
       2020-42, 2020-59. Subsequent Executive Orders—namely, 2020-92,
       2020-96, 2020-110, and 2020-115—began implementing a regional
       approach to the reopening of the State, which included a gradual
       relaxation of certain restrictions and measures. The Stay Home Order
       ultimately ended on May 31, 2020. . . . See EO No. 2020-110. Moreover,
       as relevant here, Executive Orders 2020-70, 2020-77, 2020-92, 2020-96,
       and 2020-110 were all interpreted to permit outdoor, expressive First
       Amendment activities. See FAQ’s for EOs 70, 77, 92, 96, and 110.

       Beginning July 1, 2020, due to worsening pandemic conditions, the
       Governor issued a series of Executive Orders reverting back to certain
       measures, such as prohibiting indoor service in bars, implementing a
       mask mandate, and limiting public gatherings. See EO Nos. 2020-143, EO
       No. 2020-147, 2020-160. The Governor has not issued any Executive
       Orders specifically addressing the holding of the November general
       election.

Detroit Unity Fund, et al., v. Whitmer et al., No. 20-12016 (E.D. Mich. Aug.17, 2020)

(Davis, J.) aff’d No. 20-1817, 2020 WL 5230726 (6th Cir. Sept. 2, 2020).

       Throughout his motion, Plaintiff refers to, but fails to identify with any particularity,

certain “accommodations” to Michigan’s ballot access laws which he claims were

afforded to major party candidates but denied independent candidates like himself.

Attached to his motion as Exhibit D is an explanatory letter dated April 21, 2020, written

by the Michigan Secretary of State in response to a preliminary injunction issued by the

district court in Esshaki, et al. v. Whitmer, et al., No. 20-10831, 2020 WL 1910154 (Apr.

20, 2020) (Berg. J.), aff’d in part and rev’d in part, 813 Fed. Appx. 170 (May 5, 2020).

(ECF No. 2-4, PageID.70-74.) The terms of this injunction appear to be the

“accommodations” to which Plaintiff alludes.




                                               3
Case 3:20-cv-12252-RHC-APP ECF No. 12 filed 09/09/20               PageID.166     Page 4 of 16




       In Esshaki, Sixth Circuit upheld a portion of the preliminary injunction issued by

the district court which enjoined the enforcement of Michigan’s signature requirement

and April 21, 2020 deadline for candidates attempting to gain access to the August 4,

2020, primary election ballot. Esshaki, 813 F. App’x at 171. That injunction—and the

letter setting guidelines issued by the Michigan Secretary of State in response—was

limited to candidates subject to the April 21 filing deadline. Esshaki, 2020 WL 1910154,

at *12. Plaintiff, who was not required to submit his qualifying petition until July 16,

appears to argue that the Esshaki injunction requires Defendants to extend his

submission deadline and allow him to solicit voter signatures electronically.

                             B. Plaintiff’s Campaign Efforts

       Plaintiff admits that he failed to comply with Michigan’s signature requirement or

July 16 deadline to submit his qualifying petition. He asserts that he obtained 2,000

signatures. (ECF No. 1, PageID.3.)

       Plaintiff submits scant information regarding his signature collection efforts. He

does not submit his qualifying petition, and it is not clear when or how Plaintiff began his

campaign or signature collection effects; Plaintiff simply alleges that he “hired campaign

staff and has been diligently campaigning.” (ECF No. 1, PageID.6.) He further claims to

have spent $8,000 in signature collection efforts. (ECF No. 2-1, PageID.37.) He gives

no details about the timeframe of his signature collection efforts or his collection

methods but generally asserts that he postponed his collection efforts in response to

Governor Whitmer’s emergency executive orders. (ECF No. 2-1, PageID.37.)

       Importantly, Plaintiff offers no description of what signature collection efforts, if

any, he undertook during the 45 days between the expiration of the Stay-at-Home order



                                              4
Case 3:20-cv-12252-RHC-APP ECF No. 12 filed 09/09/20               PageID.167      Page 5 of 16




on June 1, 2020 and the July 16, 2020 submission deadline. The only information he

provides about his campaign activities during this time is that on June 16, 2020, his staff

emailed Wayne County Election Commission “requesting a link so that he could obtain

electronic petition signatures.” (ECF No. 1, PageID.3.) Apparently, he did not receive a

response until August 4, 2020, when the Wayne County Election Commission informed

his campaign staff that the July 16, 2020 deadline would be strictly enforced. (ECF No.

2-1, PageID.38.)

       Plaintiff did not file his complaint and motion until August 19, 2020. He does not

explain why he waited 34 days after the deadline to file this action. On August 21, 2020,

the court denied his request for TRO and set deadlines for briefing of his request for

preliminary injunction. (ECF No. 6.)

                                         III. STANDARD

       “A preliminary injunction is an ‘extraordinary remedy never awarded as of right.’”

Adams & Boyle, P.C. v. Slatery, 956 F.3d 913, 923 (6th Cir. 2020) (quoting Winter v.

NRDC, Inc., 555 U.S. 7, 24 (2008). In order to justify this extraordinary remedy, the

moving party bears the burden of proving: “(1) that they are likely to succeed on the

merits of their claim, (2) that they are likely to suffer irreparable harm in the absence of

preliminary relief, (3) that the balance of equities tips in their favor, and (4) that an

injunction is in the public interest.” Id. (citing Winter v. NRDC, Inc., 555 U.S. at 20).

Determining whether to grant a preliminary injunction requires the court to “balance the

competing claims of injury and must consider the effect on each party of the granting or

withholding of the requested relief.” Winter, 555 U.S. at 24 (quoting Amoco Prod. Co. v.

Vill. of Gambell, 480 U.S. 531, 542 (1987)).



                                               5
Case 3:20-cv-12252-RHC-APP ECF No. 12 filed 09/09/20              PageID.168      Page 6 of 16




                                      IV. DISCUSSION

       Defendants raise two principal arguments in opposition to Plaintiff’s motion. First,

they argue that his motion should be denied under the equitable doctrine of laches

because Plaintiff failed to timely pursue his claims. Second, Defendants assert that

Plaintiff’s request for preliminary injunction fails on the merits. For the reasons explained

below, the court agrees with Defendants on both points.

                                         A. Laches

       Defendants first raise the defense of laches, arguing that Plaintiff’s motion should

be denied because he has essentially slept on his rights. (ECF No. 9, PageID.106.) The

court agrees.

       It is a “long-established doctrine” of the courts that “equity aids the vigilant, and

not those who slumber on their rights.” Lucking v. Schram, 117 F.2d 160, 162 (6th Cir.

1941) (quoting Hays v. Port of Seattle, 251 U.S. 233, 239 (1920)). Additionally, “[i]t is

well established that in election-related matters, extreme diligence and promptness are

required.” Mich. Chamber of Commerce v. Land, 725 F. Supp. 665, 681 (W.D. Mich.

2010) (internal citation and quotation omitted). “As a general rule, last-minute

injunctions changing election procedures are strongly disfavored.” Serv. Employees Int’l

Union Local 1 v. Husted, 698 F.3d 341, 345 (6th Cir. 2012); see also Republican Nat’l

Comm. v. Democratic Nat’l Comm., 140 S.Ct. 1205, 1207 (2020) (“This Court has

repeatedly emphasized that lower federal courts should ordinarily not alter the election

rules on the eve of an election.”). As Judge Davis recently observed, there are several

reasons why such last-minute changes to election procedures are strongly disfavored:

       First, “[c]ourt orders affecting elections . . . can themselves result in voter
       confusion . . . As an election draws closer, that risk will increase.” Purcell

                                              6
Case 3:20-cv-12252-RHC-APP ECF No. 12 filed 09/09/20                PageID.169     Page 7 of 16




       v. Gonzalez, 549 U.S. 1, 4-5 (2006); see also William v. Rhodes, 393 U.S.
       23, 34-35 (1968) (affirming denial of request for injunction requiring last-
       minute changes to ballots, given risk of disrupting election process).
       Second, “[a]s time passes, the state’s interest in proceeding with the
       election increases in importance as resources are committed and
       irrevocable decisions are made, and the candidate’s claim to be a serious
       candidate who has received a serious injury becomes less credible by his
       having slept on his rights.” Kay v. Austin, 621 F.2d 809, 813 (6th Cir.
       1980).

Detroit Unity Fund, No. 20-12016, at * 10. These considerations are particularly relevant

in this case where the registration deadline expired over one month before Plaintiff filed

his motion for a preliminary injunction and, even more so, because local clerks may now

begin printing ballots. (ECF No. 9, PageID.104.)

       The equitable defenses of laches may bar an action when there is “(1)

unreasonable delay in asserting one’s rights; and (2) a resulting prejudice to the

defending party.” Brown-Graves Co. v. Central States, Southeast and Southwest Areas

Pension Fund, 206 F.3d 680, 684 (6th Cir. 2000). Here, both elements are easily met.

       Plaintiff offers virtually no explanation for why he filed the instant action 34 days

after the registration deadline. In Detroit Unity Fund, the district court held that laches

barred Plaintiff’s request for a preliminary injunction filed two hours before the expiration

of the July 28, 2020 deadline for the submission of county ballot initiatives for the

November 3, 2020 election. Detroit Unity Fund et al., No. 20-12016, at *2-3. The Sixth

Circuit upheld this holding. Detroit Unity Fund, et al., No. 20-1817, 2020 WL 5230726.

Plaintiff’s request in the instant case in even more delayed and, consequently, less

persuasive than the injunction requested in Detroit Unity Fund. Not only did Plaintiff file

the instant motion 34 days after the submission deadline, but his failure to provide any

justification for his delayed filing strongly indicates that the delay is not justified. See



                                               7
Case 3:20-cv-12252-RHC-APP ECF No. 12 filed 09/09/20                 PageID.170   Page 8 of 16




Crookston v. Johnson, 841 F.3d 396, 398 (6th Cir. 2016) (identifying the “first and most

essential” reason to issue a stay of an election-related injunction as plaintiff offering “no

reasonable explanation for waiting so long to file this action.”).

       As to the second element of laches, Plaintiff’s significant delay serves to

increase the resulting prejudice to Defendants. See Kay v. Austin, 621 F.2d 809, 813

(6th Cir. 1980) (“As time passes, the state’s interest in proceeding with the election

increases in importance as resources are committed and irrevocable decisions are

made, and the candidate’s claim to be a serious candidate who has received a serious

injury becomes less credible by his having slept on his rights.”). As Plaintiff himself

observes, local clerks may begin printing ballots on September 5, 2020. (ECF No. 2,

PageID.26.) He does not specifically define his requested relief, but presumably, he

seeks to either extend the registration deadline or require Defendants to accept his

untimely qualifying petition. In either case, granting his motion would require already-

printed ballots to be reformatted and reprinted which, in turn, would create significant

logistical complications and likely delay additional election deadlines, such as the

mailing of absentee ballots. Last-minute changes to election laws are strongly

disfavored precisely because of these logistical complications. See Serv. Employees

Int’l Union Local 1, 698 F.3d at 345; Republican Nat’l Comm., 140 S.Ct. at 1207. Thus,

the severity of the resulting prejudice to Defendants supports the application of laches.

       Though the court may deny the motion based on laches alone, see Chirco v.

Crosswinds Cmtys., Inc., 474 F.3d 227, 232 (6th Cir. 2007), for the reasons explained

below, the court will also deny Plaintiff’s motion on the merits.




                                              8
Case 3:20-cv-12252-RHC-APP ECF No. 12 filed 09/09/20               PageID.171      Page 9 of 16




                            B. Preliminary Injunction Factors

       To justify the extraordinary remedy of a preliminary injunction, Plaintiff must

prove that: (1) he is likely to succeed on the merits of his claim, (2) he will suffer

irreparable harm, (3) the balance of equities tips in his favor, and (4) an injunction is in

the public interest. Adams & Boyle, P.C., 956 F.3d at 923 (quoting Winter, 555 U.S. at

24). The court concludes that none of these factors weigh in Plaintiff’s favor.

       Plaintiff asserts that enforcement of Michigan’s signature requirement and

registration deadlines against the backdrop of executive orders issued in response to

the COVID-19 pandemic violates his rights under the First Amendment and his rights to

equal protection and due process under the Fourteenth Amendment. The precise

contours of his claims are less than clear, but he generally asserts that the burden

placed on him is severe and that Defendants have no justification to impose it. (ECF No.

2, PageID.28.) Recent precedent, however, cuts against his position.

       Plaintiff has no fundamental right to run for elected office or, as a voter, to vote

for a specific candidate. Bullock v. Carter, 405 U.S. 134, 142-43 (1972) (no

“fundamental right to run for elective office.”); Citizens for Legislative Choice v. Miller,

144 F.3d 916, 921 (6th Cir. 1998) (citations omitted) (“A voter has no right to vote for a

specific candidate or even a particular class of candidates.”). It remains true,

nonetheless, that ballot access laws implicate “‘the right of individuals to associate for

the advancement of political beliefs, and the right of qualified voters, regardless of their

political persuasion, to cast their votes effectively.’” Anderson v. Celebrezze, 460 U.S.

780, 786-87 (1983) (quoting Williams v. Rhodes, 393 U.S. 23, 30-31 (1968)). These

rights are protected under the First and Fourteenth Amendments.



                                               9
Case 3:20-cv-12252-RHC-APP ECF No. 12 filed 09/09/20             PageID.172      Page 10 of 16




       In Kishore v. Whitmer, the Sixth Circuit explained the framework governing First

 and Fourteenth Amendment challenges to ballot access provisions:

       The Anderson-Burdick framework governs First and Fourteenth
       Amendment challenges to ballot-access restrictions. See Anderson v.
       Celebrezze, 460 U.S. 780 (1983); Burdick, 504 U.S. at 441, 112 S.Ct.
       2059. Within that framework, “the rigorousness of our inquiry into the
       propriety of a state election law depends upon the extent to which a
       challenged regulation burdens First and Fourteenth Amendment
       rights.” Burdick, 504 U.S. at 434, 112 S.Ct. 2059.

       When state law imposes “‘severe’ restrictions,” “the regulation must be
       ‘narrowly drawn to advance a state interest of compelling
       importance.’” Id. (quoting Norman v. Reed, 502 U.S. 279, 289, 112 S.Ct.
       698, 116 L.Ed.2d 711 (1992)). When state law imposes “reasonable,
       nondiscriminatory restrictions,” however, the law is subject to rational-
       basis review and “the State's important regulatory interests are generally
       sufficient to justify” the restrictions. Id. (quoting Anderson, 460 U.S. at 788,
       103 S.Ct. 1564). When state law imposes an intermediate restriction that
       falls somewhere between those two poles, “we weigh the burden imposed
       by the State’s regulation against ‘the precise interests put forward by the
       State as justifications for the burden imposed by its rule, taking into
       consideration the extent to which those interests make it necessary to
       burden the plaintiff's rights.’” Thompson v. Dewine, 959 F.3d 804, 808 (6th
       Cir. 2020) (per curiam) (quoting Burdick, 504 U.S. at 434, 112 S.Ct. 2059).

 Kishore v. Whitmer, No. 20-1661, --- F.3d -- , 2020 WL 4932749, at *2 (6th Cir. Aug. 24,

 2020) (citing Anderson, 460 U.S. 780; Burdick v. Takushi, 504 U.S. 428, 441 (1992)).

       Although he does not specifically state his position, Plaintiff appears to suggest

 that the Esshaki case stands for the proposition that the ballot access provisions he

 challenges impose a severe burden. This position misconstrues the narrow holding of

 Esshaki.

       In Esshaki, the court held that the burden placed upon the plaintiff was severe

 because “Michigan’s Stay-at-Home Order remained in effect through the deadline to

 submit ballot-access petitions, effectively excluding all candidates who had not already

 satisfied the signature requirements (and predicted a shutdown).” Kishore, 2020 WL

                                             10
Case 3:20-cv-12252-RHC-APP ECF No. 12 filed 09/09/20               PageID.173      Page 11 of 16




 4932749, at *3 (citing Esshaki, 813 F. App’x at 171). But here, Plaintiff’s submission

 deadline was 45 days after the Stay-at-Home order was lifted. Thus, unlike the plaintiff

 in Esshaki, Plaintiff had the opportunity to gather signatures before the order went into

 effect and after it was lifted. However, Plaintiff fails to describe what signature collection

 efforts—if any— he undertook during the 45-day period between the expiration of the

 order and his submission deadline. Because Plaintiff had ample opportunity to collect

 signatures after the Stay-at-Home order was lifted, “the burden imposed by the Stay-at-

 Home Order is less onerous than the burden in Esshaki.” Kishore, 2020 WL 4932749, at

 *3.

        In factually similar cases, recent precedent clarifies that ballot access provisions

 should be assessed under intermediate scrutiny. Kishore, 2020 WL 4932749, *3

 (citation omitted) (“Because Michigan’s ballot-access laws as applied to Kishore and

 Santa Cruz impose an intermediate burden, the state need only demonstrate that it has

 “legitimate interests to impose the burden that outweigh it.”); Detroit Unity Fund, et al., v.

 Whitmer et al., No. 20-1817, --- F. App’x. ---, 2020 WL 5230726, at *1 (6th Cir. Sept. 2,

 2020) (“In applying an intermediate level of review and weighing the competing

 interests, the district court found that the filing deadline serves an important government

 interest in easing the administrative burden on election officials in finalizing and printing

 the ballots. . . The district court’s opinion carefully and correctly sets out the law

 governing the issues raised.”).

        Plaintiff asserts that there are “no” alternative means for him to appear on the

 ballot absent injunctive relief, but he offers no details about his collection efforts before

 or after the Stay-at-Home order. (ECF No. 2, PageID.29.) While certain social



                                               11
Case 3:20-cv-12252-RHC-APP ECF No. 12 filed 09/09/20                PageID.174   Page 12 of 16




 distancing protocols remain in effect, these protocols have not made signature

 collection “impossible,” as Plaintiff suggests. (ECF No. 2-1, PageID.38.) In fact, the

 Sixth Circuit recently observed serval possibilities for signature collection which comply

 with social distancing protocols:

        There’s no reason that Plaintiffs can’t advertise their initiatives within the
        bounds of our current situation, such as through social or traditional media
        inviting interested electors to contact them and bring the petitions to the
        electors’ homes to sign. Or Plaintiffs could bring their petitions to the
        public by speaking with electors and witnessing the signatures from a safe
        distance, and sterilizing writing instruments between signatures.

 Thompson v. Dewine, 959 F.3d 804, 810 (6th Cir. 2020).

        Plaintiff had 45 days to collect signatures after the expiration of the Stay-at-Home

 order and before his submission deadline; he apparently decided to forgo such

 additional collection efforts. While soliciting signatures in compliance with social

 distancing protocols may pose some additional challenges, the resulting burden would

 be less than severe. See Detroit Unity Fund, et al., 2020 WL 5230726, at *1.

 Comparatively, Defendants’ interest in enforcing established election procedures and

 deadlines is significant—particularly because ballot printing may now commence—to

 ensure an organized election cycle. See Ohio Democratic Party v. Husted, 834 F.3d

 620, 635 (6th Cir. 2016) (citation omitted) (“[E]asing administrative burdens on boards of

 elections are undoubtedly important regulatory interests.”). Defendants’ significant

 interest in avoiding last-minute changes to election procedures increases each day the

 parties move closer to the election. See, 621 F.2d at 813. Plaintiff has not demonstrated

 that the less-than-severe burden imposed on him outweighs Defendant’s “legitimate

 interest” in enforcing established election procedures. Kishore, 2020 WL 4932749, *3 .

 This finding is amplified by the lateness of Plaintiff’s filing.

                                                12
Case 3:20-cv-12252-RHC-APP ECF No. 12 filed 09/09/20             PageID.175     Page 13 of 16




        Plaintiff provides limited analysis for his equal protection claim. He generally

 asserts that he has not received the same “accommodations” as major party

 candidates. He fails to specify, though, what accommodations have been granted. (ECF

 No 2, PageID.17.) His perfunctory treatment of this issue is reason enough to find that

 he is not demonstrated a likelihood of success on the merits of this claim. But to the

 extent Plaintiff suggests that the “accommodations” outlined in the Esshaki preliminary

 injunction should be extended to him, such argument is misplaced because that

 injunction was limited to candidates subject to the April 21st deadline. Esshaki v.

 Whitmer, 813 F. App’x at 171. Plaintiff offers no explanation as to why the facts of this

 case warrant similar relief; as explained earlier, the most severe restrictions imposed by

 the Governor’s executive orders expired well in advance of Plaintiff’s submission

 deadline. And to the extent Plaintiff suggests that it is unconstitutional for Defendants to

 impose ballot access requirements that are different as between major party candidates

 and independent candidates, he has failed to show that the burden of such

 differentiated requirements is not outweighed by the state interests advanced,

 specifically smooth administration of election procedures and ensuring that candidates

 listed on the ballot amass “a significant modicum of support.” Jenness v. Fortson, 403

 U.S. 431, 442, (1971); see also American Party of Texas v. White, 415 U.S. 767, 783

 (1974); Miller v. Lorain Cty. Bd. of Elections, 141 F.3d 252, 256 (6th Cir. 1998)

 (“[Plaintiff] has failed to present sufficient evidence that the burden imposed by the

 state, i.e., an increased signature requirement for independent candidates, is not

 justified by legitimate state interests.”).




                                               13
Case 3:20-cv-12252-RHC-APP ECF No. 12 filed 09/09/20              PageID.176     Page 14 of 16




        In sum, Plaintiff has failed to demonstrate that the burden imposed on him by

 Michigan’s signature requirements and election deadlines, in combination with the

 executive orders which remain in effect, is not outweighed by Defendants’ legitimate

 interest in avoiding last minute changes to election procedures. Independent of the

 court’s determination that the equitable defense of laches applies, the court’s finding

 that Plaintiff has not demonstrated a likelihood of success on the merits is fatal to his

 motion. See Gonzales v. Nat’l Bd. of Med. Exam’rs, 225 F.3d 620, 625 (6th Cir. 2000).

 Nevertheless, the court observes that the remaining factors it must consider before

 issuing an injunction (risk of irreparable harm to Plaintiff, balance of equities, and public

 interest) weigh against Plaintiff.

        First, because the court concludes that Plaintiff does not have a strong likelihood

 of success on the merits, he has not shown that he will suffer irreparable harm. The two

 remaining factors collapse into a single inquiry because Defendants represent the

 Government. See Nken v. Holder, 556 U.S. 418, 435 (2009). Defendants have a

 significant interest in enforcing election-related deadlines. Disrupting these established

 deadlines—especially when the deadline expired nearly two months prior—could result

 in serious administrative complications and election delays. Furthermore, as the Sixth

 Circuit recently observed in Thompson:

        Serious and irreparable harm will thus result if [the Sate] cannot conduct
        its election in accordance with its lawfully enacted ballot-access
        regulations. Comparatively, Plaintiffs have not shown that complying with
        a law we find is likely constitutional will harm them. So the balance of the
        equities favors Defendants. Finally, giving effect to the will of the people
        by enforcing the laws they and their representatives enact serves the
        public interest.




                                              14
Case 3:20-cv-12252-RHC-APP ECF No. 12 filed 09/09/20              PageID.177      Page 15 of 16




 Thompson, 959 F.3d at 812. Accordingly, Plaintiff as not demonstrated that the

 extraordinary remedy of a preliminary injunction is justified in this case.

                                      V. CONCLUSION

        Like every candidate for public office, Plaintiff was required to comply with certain

 Michigan ballot access laws to earn a place on the November ballot. He failed to do so.

 The effect of the Governor’s executive orders issued in response to the COVID-19

 pandemic certainly had an impact on his ability to collect signatures. Kishore, 2020 WL

 4932749, at *4 (“To be sure, obtaining signatures might well be more difficult now than it

 would be in normal circumstances.”). However, that impact was not severe as the

 orders did not totally prevent Plaintiff from complying with the challenged election

 requirements. Plaintiff could have continued his signature collection efforts after the

 expiration of the Stay-at-Home order or initiated a prompt challenge to the ballot access

 laws in advance of the filing deadline. He has done neither, choosing instead to file the

 instant motion as he approaches the eleventh hour, some 34 days after the expiration of

 the qualifying petition deadline, while offering virtually no explanation for his delay.

 Though the tardiness of his filing is reason alone for denial, the court also concludes

 that he has not demonstrated a likelihood of success on the merits of his claims nor that

 any of the remaining preliminary injunction factors weigh in his favor. Accordingly,

        IT IS ORDERED that Plaintiff’s motion for a preliminary injunction (ECF No. 2) is

 DENIED.

                                                   s/Robert H. Cleland        /
                                                   ROBERT H. CLELAND
                                                   UNITED STATES DISTRICT JUDGE
 Dated: September 9, 2020




                                              15
Case 3:20-cv-12252-RHC-APP ECF No. 12 filed 09/09/20                                            PageID.178   Page 16 of 16




 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, September 9, 2020, by electronic and/or ordinary mail.

                                                                                     s/Lisa Wagner                /
                                                                                     Case Manager and Deputy Clerk
                                                                                     (810) 292-6522
 S:\Cleland\Cleland\HEK\Civil\20-12252.EASON.preliminary.injunction.HEK.RHC.1.docx




                                                                                16
